Exhibit 10.3

WHEREAS, Regen Biopharma, Inc. (the “Company”) wishes to reward and compensate
Todd Caven (“Employee) for Employee’s efforts in addressing all clinical hold
issues identified by the United States Food and Drug Administration (FDA)
related to the Company’s Investigational New Drug Application for HemaXellerate.

WHEREAS, Employee’s efforts have resulted in securing the consent of the FDA
allowing the Company to initiate a Phase I clinical trial assessing
HemaXellerate in patients with drug-refractory aplastic anemia

WHEREAS, the Company benefits greatly for having been granted the consent of the
FDA allowing the Company to initiate a Phase I clinical trial assessing
HemaXellerate in patients with drug-refractory aplastic anemia

THERFORE, IT IS AGREED AS FOLLOWS:

9.As bonus consideration for Employee’s labors, The Company shall award to
Employee 10 million shares of the Company’s Series A Preferred Stock, par value
$0.0001(“Compensation Shares”)



10.Employee acknowledges that Compensation Shares have not been registered under
the Securities Act of 1933, as amended (the “Act”), or securities laws of any
state and may not be offered, sold, assigned, pledged, transferred or otherwise
disposed of in the absence of an effective registration statement under the Act
and applicable state securities laws or pursuant to an available exemption from
registration under the Act or such laws.

 

11.Company hereby represents and warrants to Employee as follows;

 

(iii)Corporate Existence of Company.

Company:

 

(a) is a corporation duly formed, validly existing and in good standing under
the laws of the State of Nevada and

 

(b) has all requisite power and authority, and has all governmental licenses,
authorizations, consents and approvals necessary to execute and deliver this
Agreement and to consummate the transactions contemplated by this Agreement.

 

(ii) No Conflicts. None of the execution, delivery and performance of this
Agreement by Company, or the consummation or the transactions contemplated
hereby and thereby

 



(a) constitutes or will constitute a violation of the organizational documents
of Company,

  



(b) constitutes or will constitute a breach or violation of, or a default (or an
event which, with notice or lapse of time or both, would constitute such a
default) under, any indenture, mortgage, deed of Company, loan agreement, lease
or other agreement or instrument to which Company is a party or by which Company
or any of its properties may be bound,

 



(c) violates or will violate any statute, law or regulation or any order,
judgment, decree or injunction of any court or Governmental Authority directed
to Company or any of its properties in a proceeding to which its property is or
was a party.

 

12.The terms and conditions of this Agreement shall be governed by and construed
in accordance with the laws of the State or California. Any action to enforce
this Agreement shall be brought in the state courts located in San Diego County,
State of California.

 





Signed in agreement

 



/s/ Todd Caven     Todd Caven, Chairman & CEO     “Company”     Dated: April 6,
2016          

 



Signed in acceptance

 



/s/ Todd Caven     “Employee”     Dated: April 6, 2016      







 